Title: John Thornton to the American Commissioners, [17] December 1777
From: Thornton, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
London Decr: [17] 1777
I arrived here yesterday, and delivered this morning all the letters, except those of Lord North and Sir Gray Cooper; what ever advices I shall receive from Mr. H[artley] shall be punctually follow’d. I have the honor to be Gentlemen Your most Obedient Servant:
My letters, if you should send any direct No. 57 Newman Street Oxford Road.
 
Notation: Thornton Lond.
